Citation Nr: 0733878	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  97-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a an acquired psychiatric disorder.  
In November 2003 and June 2006, the Board remanded the claim 
for additional development.


FINDING OF FACT

The veteran's diagnosed psychiatric disorders (PTSD, 
adjustment disorder with depressed mood, major depressive 
disorder, anxiety, bipolar disorder) first manifested many 
years after his separation from service and are unrelated to 
his period of service or to any incident therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

This case was remanded in June 2006 for the purpose of 
obtaining PTSD stressors from the veteran and an additional 
examination of the veteran's psychiatric disorders.  The 
examination was supposed to provide current diagnoses of the 
veteran's psychiatric condition and an opinion stating 
whether the psychiatric diagnoses were related to service.  
The veteran was sent correspondence in July 2006 requesting 
specific details of traumatic events he experienced, and he 
was also given proper notice of the VA examination in 
February 2007.  The veteran, however, did not present for the 
February 2007 examination nor did he submit information 
regarding any stressors he experienced in service.  As a 
result, the Board does not have before it the information 
which it had sought upon remand, and must come to a 
determination on the basis of information already included in 
the record.  38 C.F.R. § 3.655 (2007).  The Board reminds the 
veteran that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran's service personnel records list his military 
occupational specialty as airplane repairman, and show that 
he received the National Defense Service Medal, the Good 
Conduct Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  These awards indicate service but do 
not denote combat.  He does not allege combat exposure during 
service.  As the veteran does not have a confirmed history of 
engaging in combat with the enemy during service, his alleged 
stressors must be verified.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

The veteran's service medical records are negative for any 
complaints or treatment of an acquired psychiatric disorder, 
to include PTSD.  His September 1967 entrance examination 
found him to be qualified for enlistment with no psychiatric 
abnormalities, and no psychiatric disorders were found at his 
October 1975 separation examination.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record of symptoms of a 
psychiatric disorder is a November 1986 VA medical report 
where the veteran complained of confusion and an inability to 
make decisions.  He also reported feeling depressed.  The 
physician diagnosed him with depression.  In an April 1987 VA 
medical report, the veteran was diagnosed with adjustment 
disorder with depressed mood.  He continued to receive 
treatment for his adjustment disorder through November 1992.  
A December 1997 private medical report showed the veteran 
being diagnosed with recurrent, moderate major depression, 
for which he received treatment from December 1997 to April 
1999.  

In a February 2000 private medical report, the veteran 
reported feeling nervous, anxious, and depressed.  He stated 
that he worried a lot.  The physician diagnosed him with 
anxiety.  

VA medical reports dated from October 2001 to January 2007 
show that the veteran was diagnosed with and treated for 
PTSD, major depressive disorder, anxiety, substance abuse, 
and substance-induced bipolar disorder.  

The veteran submitted a November 2002 lay statement from his 
brother.  His brother reported that when the veteran came 
home from serving in Vietnam in 1969, he was very distressed 
and acutely depressed.  He was unable to determine the cause 
of his depression, other than from serving in the Vietnam 
War.  The veteran's brother also stated that the veteran had 
been married five times and had been unable to keep a 
marriage together.  He stated that the veteran lived alone, 
and his depression was growing deeper.  

On VA examination in December 2002, the veteran complained of 
having a depressed mood for at least the previous year and 
losing interest in enjoyment.  He reported being emotional 
and labile and crying often almost every day.  He stated that 
he had suffered from insomnia since 1987.  He avoided 
interaction with people and remained in his mental or 
emotional condition as a result of his divorces.  He reported 
that he sometimes felt worthless but denied suicidal or 
homicidal ideation as well as auditory or visual 
hallucinations.  Examination revealed no impaired thought 
process, no impulse control problems, a depressed mood, and 
sad affect.  The examiner diagnosed him with recurrent mild 
to severe major depression.  

On VA examination in October 2004, the veteran reported being 
depressed over the previous year with no improvement in his 
mood and no energy or motivation.  He complained of a 
decreased appetite, irritable mood, insomnia, anxiety, 
nightmares related to the Vietnam War, and feeling angry most 
of the time.  Examination revealed no impairment in his 
thought process.  The veteran reported having auditory 
hallucinations and no behavioral problems.  He stated that he 
overdosed with medication in the 1980s.  He reported having 
periodic suicidal thoughts but no suicidal plans.  He was 
able to maintain his personal hygiene and was alert to time, 
place, and person.  He had intact memory and normal and 
coherent speech.  There were no ritualistic behaviors, panic 
attacks, or impulse control problems.  His mood was depressed 
and anxious and his affect constricted.  The examiner 
diagnosed him with recurrent major depression, PTSD by 
history, bipolar disorder, type II depression by history, and 
alcohol abuse.  

On VA examination in July 2005, the veteran complained of 
feeling depressed and hopeless.  Examination revealed a clean 
appearance, appropriate dress, soft speech, and cooperative 
and friendly attitude.  The veteran's affect was blunted and 
his mood was elated yet depressed.  His thought process was 
goal-directed and relevant, and his judgment was partially 
impaired.  There was moderate sleep impairment and mildly 
impaired memory.  There were no hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
impulse control problems, or suicidal or homicidal ideation.  
The examiner diagnosed the veteran with recurrent major 
depression and attention deficit disorder.  He opined that it 
was less likely as not that the veteran's depression was 
caused by or a result of service.  His rationale was that 
although the veteran had been suffering from depression for 
over 30 years, the veteran's attention deficit disorder had 
started long before his military service.  He found that the 
veteran's attention deficit disorder along with his dependant 
personality disorder caused him to feel depressed easily, and 
the depression was not directly related to military service.   

The veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).  

With regard to whether the veteran is entitled to service 
connection for the PTSD, adjustment disorder with depressed 
mood, major depressive disorder, anxiety, and bipolar 
disorder with which he has been diagnosed, the Board finds 
that he is not.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current psychiatric disorders.  In addition, a psychosis was 
not diagnosed within one year of separation, so presumptive 
service connection for an acquired psychiatric disorder is 
not warranted.  

The veteran and his brother contend that his current 
psychiatric disorders are related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his brother are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's depressive disorder is in November 1986, 
approximately 11 years after his separation from service.  
The first post-service evidence of the veteran's adjustment 
disorder with depressed mood is in April 1987, approximately 
12 years after his separation from service.  The first post-
service evidence of the veteran's anxiety is in February 
2000, approximately 25 years after his separation from 
service.  The first post-service evidence of bipolar disorder 
and PTSD is in June 2003, approximately 28 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The most persuasive evidence in this case is the July 2005 VA 
examination that found it less likely that the veteran's 
depression was related to his service.  The evidence of 
record does not include any competent medical evidence 
relating a diagnosed acquired psychiatric disorder to the 
veteran's service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's acquired 
psychiatric disorder developed in service.  Therefore, the 
Board concludes that the psychiatric disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002; a rating 
decision in May 1997; a statement of the case in September 
1997; and supplemental statements of the case in February 
2002 and October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


